Case 1:19-mj-03186-LFL Document 1 Entered on FLSD Docket 07/29/2019 Page 1 of 2



                             U NITED STA TES D ISTR IC T C O U RT
                             SO U TH ER N DISTRIC T O F FLO R IDA

                                xo. lV-rq -              1: -Lotzlb

 U NITED STA TES O F A M ER ICA

 VS.

 SA UL H ER NA ND EZ SA EZ,

         Defendant.
                                           /

                                    CRIM INAL CO VER SH EET

       D id this m atter originate from a m atter pending in the CentralRegion of the U nited States
       Attorney'sOfficepriortoAugust9,2013(M ag.JudgeAliciaValle)?                   Yes x No
       D id this m atter originate from a m atter pending in the N orthelm Region of the U nited States
       Attorney'sOfficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)?                Yes x No
                                               Respectfully subm itted,

                                               A RIA N A FA JA RD O O RSHAN
                                               UN ITED STA TES A TTO RN EY



                                               SHA NN O N K .SH A W
                                               A SSISTAN T UN ITED STA TES ATTO RN EY
                                               Florida BarN o.92806
                                               99 N E 4th street
                                               M iam i,Florida 33132-2111
                                               Tel(305)961-9374
                                               Fax(305)530-7976
                                               Shannon.shaw@ usdoi.cov
      Case
AO 91(Re      1:19-mj-03186-LFL
        v.5/85)                       Document 1 Entered on FLSD Docket 07/29/2019 Page 2 of 2
               CriminalComplaint AUSA SHAW


                                   U nited States D istrictC ourt
                    SOUTHERN                        DISTRICT OF                      FLORIDA
           UNITED STATES OF AMERICA

                           V.                                                  C RIM INA L CO M PLAINT
           SAUL HERNANDEZ SAEZ,

                                                             cAsENUMBER:lq -X )
                                                                              '-Ob/?$ - t,OtAi$

1,the undersigned com plainant,being duly sworn,state the following is true and correct to the best of my
knowledge and belief.On oraboutJuly 25,2019,in Miami-Dade County,in the Southern Districtof Florida,the
defendant,SAUL HERNANDEZ SAEZ,having previously been deported from the United States,attem pted to enter
the United States,knowingly and unlawfully,w ithoutthe Attorney Generalor his successor,the Secretary for
Homeland Security (Title 6,United States Code,Sections 202(3),202(4)and 557)having expressly consented to
such alien's reapplying foradm ission to the United States;in violation of Title 8,United States Code,Section
1326(a).
Ifurtherstate thatlam an EnforcementOfficerwith U.S.Customs and BorderProtection (d1CBP''),and thatthis
complaintis based on the follow ing facts:

On oraboutJuly 25,2019,the defendpnt,SAUL HERNANDEZ SAEZ,arrived atMiam iInternationalAirportaboard
American Airlines Flight#912from N ntiago,Chile.The defendantpresented a Chilean passportto CBP forentry
intotheUnitedStates.BecauseChllelsavisawaivercountry,thedefendantdidnotneedtoqresentaU.S.visafor
entry into the United States.The defendantwas referred to secondary inspection for adm lssibility verification.
Afterconducting numerous datjba.e searches,itwas determined thatSAUL HERNANDEZ SAEZ had been
previously rem oved from the Umtedwstates.Com puter records furtherconfirm ed thatSAUL HERNANDEZ SAEZ
wasremovedfrom theUnitedStatesonAujust25,2006.A searchoftherecordsmaintainedbytheUnitedStates
Citizenship and Im m igration Service al-
                                        nn dlsclosed thatSAUL HERNANDEZ SAEZ had neversoughtto apply for
permissionfrom the United StatesAttprneyGeneralorhissuccessor,theSecretaryforHomeland Security (Title6,
United States Code,Sections 202(b),202(4)and 557)in orderto return and apply foradmission into the United
States afterhaving been rem oved.During the secondary interview ,the defendantadm itted to CBP Officers thathe
had been deported from the United States in 2006.




                                                              JESUS R.CORRE aENFORCEM ENT OFFICER
                                                              U.S.CUSTOM S D BORDER PROTECTION
Sw ornto before me,and subscribed in my presence,



JULY 26,2019                                           at      M iam i,Florida
Date                                                          City and State



LAUREN F.LOUIS
UNITED STATES MAG ISTRATE JUDGE
Nam eand Title ofJudicialOfficer                                  '   ture o   dic     'cer
